Citation Nr: 0622276	
Decision Date: 07/27/06    Archive Date: 08/10/06

DOCKET NO.  04-36 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

VA documentation in the claims file notes that the veteran 
served on active duty from July 1981 to July 1982, August 
1985 to August 1989, and September 1990 to April 1991, and 
had reserve service as well.  The veteran died in July 2003.  
The appellant is his surviving spouse, who has apparently 
remarried.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The record indicates that in August 2003, the appellant filed 
an application for burial benefits.  In a September 2003 
rating decision, the RO denied service connection for the 
veteran's cause of death, entitlement to accrued benefits, 
and entitlement to educational benefits.  The RO also 
determined that the appellant was not entitled to service-
connected burial benefits.  In a letter received in March 
2004, the appellant indicated that they (she and the veteran) 
had been in the process of appealing the denial of service 
connection for the veteran's illness related to the Gulf War 
before his death.  She then indicated that she wished to 
continue with the appeal process.  

A Statement of the Case was issued in September 2004, 
addressing the issue of entitlement to service connection for 
the cause of death and a timely substantive appeal was then 
filed.  During the hearing before the undersigned, it was 
determined that the issue certified for appeal was service 
connection for the cause of death.  No other issues have been 
raised at this time.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant contends that the non-Hodgkin's lymphoma, which 
lead to the veteran's death, was incurred as a result of 
service in the Persian Gulf.  A 1991 private treatment report 
noted the veteran with a 4 pack per day history of cigarette 
smoking for 13 years, with the veteran quitting in 1988.  His 
service medical records do not reveal a diagnosis of any 
chronic respiratory disorder.  A September 1995 service 
examination revealed the veteran denying sinusitis, hay 
fever, asthma, shortness of breath, pain or pressure in the 
chest, and chronic cough.  The claimant has submitted several 
letters from the veteran's treating physician providing a 
link between exposure to toxins and chemicals in service and 
the development of the lymphoma.  The Board finds that once 
all outstanding evidence have been sought and obtained (if 
available) and all development has been accomplished, as 
explained further below, a VA medical opinion should be 
obtained to address any link between service and the cause of 
death.

The record indicates that VA has obtained the veteran's 
original service medical records for dates of service in the 
1960's.  The service medical records for subsequent periods 
of service were not obtained by the RO.  In January 2002, the 
veteran himself submitted copies of his service medical 
records for subsequent periods of service.  It is not clear 
if these records include all of his treatment records.  The 
appellant has reported that the veteran did receive treatment 
for respiratory problems during his Persian Gulf service.  
However, there are no such treatment records contained within 
the service records the veteran submitted.  The Board finds 
that the RO is to take the appropriate measures to obtain, 
from official sources, the veteran's service medical records 
for all periods of service, and associate them with the 
claims file.  In addition, the veteran's service personnel 
records should also be obtained and associated with the 
claims file.   
	
In January and December 2002, the veteran submitted several 
VA Forms 21-4142 (Authorization and Consent to Release 
Information to the Department of Veterans Affairs), for 
treatment received beginning in 1992.  The appellant has also 
submitted one VA Form 21-4142 (for treatment records from Dr. 
Chohan).  The RO should take the appropriate measures to 
obtain any outstanding post-service medical records which may 
be available, to include records from Dr. Chohan, Dr. Dean 
Ross, and Dr. Brian Johnson, and associate them with the 
claims file.  

During the pendency of this appeal, on March 3, 2006, the 
United Stated Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the Veterans Claims Assistance Act of 2000 (VCAA) 
notice requirements of 38 C.F.R. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159 (b) (2005) apply to all five elements of a 
claim for service connection.  Since the claim must be 
remanded for other development, the RO should correct any 
defects in the VCAA notices previously provided the 
appellant. 

Accordingly, the case is REMANDED for the following action:

1.	The RO is to send the appellant a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
advises the appellant that an effective 
date may be assigned if service 
connection is awarded, to include an 
explanation as to the information or 
evidence needed to establish such, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

2.	The RO should take the appropriate 
measures to obtain, through official 
government sources, the veteran's 
service medical records for all periods 
of service.  The RO should also obtain 
the veteran's service personnel records 
for his period of service in 1990-1991.  

3.	The RO should take the appropriate 
steps to obtain any outstanding post-
service records (from 1991 to 2003) 
which may be available, to include 
records from Dr. Chohan, Dr. Dean Ross, 
and Dr. Brian Johnson, and associate 
them with the claims file.  

4.	If, after making reasonable efforts, 
the RO cannot locate any records, the 
RO must specifically document what 
attempts were made to locate the 
records.  If any requested records 
cannot be located or obtained, the RO 
must indicate such in the record, and 
notify the claimant of the problem.  
The claimant must then be given an 
opportunity to respond.  

5.	Thereafter, the RO should take the 
appropriate steps to obtain a VA 
medical opinion regarding etiology of 
the cause of death.  The claims folder 
must be made available to the physician 
for review of the case.  The physician 
is to indicate whether it is at least 
as likely as not that the veteran's 
cause of death (non-Hodgkin's lymphoma) 
was due to disease or injury, to 
include exposure to any hazardous 
substances, during service in the 
Persian Gulf.  (The term, "as likely as 
not," does not mean "within the realm 
of medical possibility," but rather 
that the evidence of record is so 
evenly divided that, in the examiner's 
expert opinion, it is as medically 
sound to find in favor of the 
examiner's conclusion as it is to find 
against it.).  The examiner must 
provide a clear explanation for his/her 
finding and opinion.  Any difference in 
opinion with prior medical opinions 
should be clearly explained.  

6.	Thereafter, following any other 
appropriate development, the RO should 
readjudicate the appealed issue based 
on all the evidence of record.  If the 
benefit sought on appeal is not 
granted, the appellant and her 
representative should be provided a 
supplemental statement of the case 
which includes a summary of any 
additional evidence submitted, 
applicable laws and regulations, and 
the reasons for the decision.  She and 
her representative should then be 
afforded an applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
K. A. Banfield
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


